DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 January 2021.
Claims 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 July 2018 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (WO 2014/125763 as cited by applicants on the IDS filed on 18 July 2018, hereinafter Saito, and referenced with the English equivalent document US 2015/0376444), in view of Kengo et al. (JP 2016/006227, as cited by applicants on the IDS filed 18 July 2018, hereinafter Kengo), and further in view of Kitai et al. (WO 2016/009611, as cited by applicants on the IDS filed on 18 July 2018, hereinafter Kitai, and referenced with the English equivalent document US 2017/0164469) 
Regarding Claim 1, Saito teaches a metal-clad laminated board (Paragraph [0006]), comprising an insulating layer, which applicants specify as a cured product of a thermosetting resin composition (Paragraph [0060]), and which Saito defines as a resin composition (Paragraph [0001]) and a metal layer (implicit from metal foil – Paragraph [0055]), and the insulating layer in contact with the metal layer (Paragraph [0055]). Saito further teaches the insulating layer includes a cured product (Paragraph [0055]; Claim 1) containing the reaction product of a polyphenylene ether having 1.5-2 hydroxyl groups on average in one molecule (Abstract; Claim 1) and an epoxy compound having 2-2.3 epoxy groups on average in one molecule (Abstract; Claim 1), with a terminal hydroxyl group concentration of 700 μmol/g or less (Abstract; Claim 1). 
Saito teaches wherein the metal layer includes a metal substrate (metal foil – Paragraph [0055]) but does not teach the metal layer including a barrier layer containing cobalt being in contact with the metal substrate and the insulating layer, nor a contact surface roughness of 2 μm or less in ten-point average roughness. Saito and Kengo are analogous and both teach on metal-clad laminates comprising an insulating layer deposed on a metal substrate for use in wiring boards. Kengo teaches a cobalt layer between the metal substrate and insulating layer (Abstract; Paragraph [0072]). It would have been obvious to one skilled in the art, before the effective filing date, to add a cobalt layer (taught by Kengo) to the laminate structure taught by Saito, as the additional layer improves peel strength and heat resistance of the underlying metal component 
Saito modified by Kengo does not explicitly teach a specific value of surface roughness of 2 μm or less in the ten-point average roughness; however Kengo does teach the significance of roughness on transmission properties, insofar that a decrease in roughness decreases the path  loss (Paragraph [0012]). Kitai is analogous to both Saito and Kengo and teaches on metal-clad laminates comprising an insulating layer deposed on a metal substrate for use in wiring boards. Kitai teaches that a ten-point average surface roughness with a value of 0.5-4 μm (Paragraph [0020]), which overlaps with the instantly disclosed 2 μm or less, and is prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to utilize the ten-point average surface roughness taught by Kitai and apply the design to the Kengo-modified laminate taught by Saito, as lowering the roughness reduces the loss in signal transmission (understood by the examiner to be synonymous with path loss), while maintaining a sufficient adhesion between the metal and insulating layer (Paragraph [0090]).

    PNG
    media_image1.png
    210
    871
    media_image1.png
    Greyscale
Regarding Claim 2
Further regarding claim 2, Saito teaches where X represents an alkylene group having 1-3 C atoms or a direct bond, m represents 0-20, n represents 0-20 and a total of m and n is from 1-30 (Claim 5).
Regarding Claim 3, Saito modified by Kengo and Kitai teaches all of the limitations of the metal-clad laminated board of claim 1. Saito further teaches wherein the epoxy compound contains 50% by mass or more of a dicyclopentadiene epoxy compound (Claim 6).
Regarding Claim 4, Saito modified by Kengo and Kitai teaches all of the limitations of the metal-clad laminated board of claim 1. Saito further teaches wherein the thermosetting resin composition further contains a cyanate ester compound (Claim 1).
Regarding Claim 5, Saito modified by Kengo and Kitai teaches all of the limitations of the metal-clad laminated board of claim 1. Saito further teaches the thermosetting resin composition further contains a halogen-based flame retardant (Paragraph [0043]).
Regarding Claim 6, the applicants disclose dispersed without compatibilization to mean dispersed not dissolved in the resin varnish (Paragraph [0103]). Saito modified by Kengo and Kitai teaches all of the limitations of the metal-clad laminated board of claim 5. Saito further teaches wherein the halogen-based flame retardant is dispersed not dissolved in the resin varnish (Paragraph [0045]).  
Regarding Claim 7, Saito modified by Kengo and Kitai teaches all of the limitations of the metal-clad laminated board of claim 5. Saito further teaches wherein the halogen-based flame retardant has a melting point of 300°C or higher (Paragraph [0045]).
Regarding Claim 8, Saito modified by Kengo and Kitai teaches all of the limitations of the metal-clad laminated board of claim 5. Saito further teaches wherein the halogen-based flame retardant is at least one of ethylene dipentabromobenzene, ethylene bistetrabromoimide, 
Regarding Claim 9, Saito modified by Kengo and Kitai teaches all of the limitations of the metal-clad laminated board of claim 1. Saito further teaches wherein the thermosetting resin composition further contains an organometallic salt (Claim 1).
Regarding Claim 10, Saito modified by Kengo and Kitai teaches all of the limitations of the metal-clad laminated board of claim 1. Saito further teaches wherein the thermosetting resin composition further contains an inorganic filler (Claim 11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Though not explicitly claimed, the applicants disclose the use of a catalyst and an organic acid for curing (Paragraphs [0074] and [0101]), this feature is also taught by Saito (Paragraph [0030]), and such additives afford control over terminal hydroxyl concentration (Paragraph [0027])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784 

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784